
	

113 HR 5289 IH: Indian River Lagoon Nutrient Removal Assistance Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5289
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Murphy of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Indian River Lagoon Nutrient Removal Assistance Grant Program, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Indian River Lagoon Nutrient Removal Assistance Act of 2014.
		2.Indian River Lagoon Nutrient Removal Assistance Grant Program
			(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall establish an Indian River Lagoon
			 Nutrient Removal Assistance Grant Program (in this section referred to as
			 the Program) to assist projects related to the protection and restoration of the Indian River Lagoon in
			 Florida.
			(b)Grant authorityIn carrying out the Program, the Administrator may make a grant, on a competitive basis, to any of
			 the following:
				(1)A State government entity.
				(2)A local government entity.
				(3)A nonprofit organization.
				(4)The Indian River Lagoon Program.
				(c)ApplicationsTo be eligible for a grant under the Program, an entity specified in subsection (b) shall submit to
			 the Administrator an application with respect to a proposed project at
			 such time, in such form, and containing such information as the
			 Administrator determines is appropriate, which shall include at least a
			 description of the proposed project and the communities to be served by
			 the proposed project.
			(d)Selection criteriaThe Administrator shall issue regulations with respect to the criteria to be utilized to select
			 projects for grants under the Program, which shall prioritize projects
			 that—
				(1)produce the greatest nutrient load reductions;
				(2)result in the greatest environmental benefits to the Indian River Lagoon; and
				(3)advance the goals and objectives of the comprehensive plan.
				(e)ConsultationIn selecting projects for grants under the Program, the Administrator shall consult with—
				(1)the Indian River Lagoon Program;
				(2)the State of Florida and local governments in the Indian River Lagoon watershed; and
				(3)other relevant stakeholders involved with the protection and restoration of the Indian River
			 Lagoon.
				(f)Federal share
				(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of a project assisted with a
			 grant under the Program shall be 75 percent.
				(2)ExceptionAt the request of a grant recipient, the recipient may lower the Federal share of the cost for a
			 project carried out by the recipient to an amount that is less than 75
			 percent.
				(g)DefinitionsIn this section, the following definitions apply:
				(1)Comprehensive planThe term comprehensive plan means—
					(A)the conservation and management plan approved under section 320 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330) for the Indian River Lagoon; and
					(B)any amendments to that plan.
					(2)Indian River Lagoon ProgramThe term Indian River Lagoon Program means the Indian River Lagoon National Estuary Program convened as the management conference under
			 section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330)
			 for the Indian River Lagoon, and includes the Policy Board, Management
			 Committee, Technical Advisory Committee, and Citizens Advisory Committee
			 of that Program.
				(h)Authorization of appropriations
				(1)In generalThere is authorized to be appropriated to the Administrator to carry out the Program each fiscal
			 year the amounts available in the Indian River Lagoon Nutrient Removal
			 Assistance Trust Fund established under section 9512 of the Internal
			 Revenue Code of 1986.
				(2)Administrative expensesThe Administrator may not use more than 5 percent of the amounts made available to carry out the
			 Program each fiscal year to pay administrative expenses incurred in
			 carrying out the Program.
				(3)ProhibitionNo amounts made available to carry out the Program may be used for the administrative expenses of a
			 management conference convened under section 320 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330).
				(4)Rule of constructionNothing in this section may be construed to limit the eligibility of the Indian River Lagoon
			 Program to receive funding under section 320(g) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(g)).
				3.Increase in certain civil penalties
			(a)In generalNotwithstanding any other provision of law and not later than 90 days after the date of enactment
			 of this Act, the Administrator of the Environmental Protection Agency
			 shall issue regulations to increase by 5 percent each civil penalty amount
			 established for a violation of the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.).
			(b)ApplicabilityThe regulations issued under subsection (a) shall only apply to violations of the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) occurring after the date of
			 enactment of this Act.
			4.Indian River Lagoon Nutrient Removal Assistance Trust Fund
			(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new section:
				
					9512.Indian River Lagoon Nutrient Removal Assistance Trust Fund
						(a)Creation of Trust FundThere is hereby established in the Treasury of the United States a trust fund to be known as the Indian River Lagoon Nutrient Removal Assistance Trust Fund, consisting of such amounts as may be appropriated or credited to such Trust Fund as provided in
			 this section and section 9602(b).
						(b)Transfers to Trust FundThere are hereby appropriated to the Indian River Lagoon Nutrient Removal Assistance Trust Fund
			 such amounts as the Secretary determines from time to time are equivalent
			 to the increase in civil penalties under section 3(a) of the Indian River
			 Lagoon Nutrient Removal Assistance Act of 2014 for violations of the
			 Federal Water Pollution Control Act.
						(c)ExpendituresAmounts in the Indian River Lagoon Nutrient Removal Assistance Trust Fund shall be available as
			 provided in appropriations Acts only for making expenditures to make
			 grants under the Indian River Lagoon Nutrient Removal Assistance Grant
			 Program under section 2(a) of the Indian River Lagoon Nutrient Removal
			 Assistance Act of 2014..
			(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end
			 the following new item:
				
					
						Sec. 9512. Indian River Lagoon Nutrient Removal Assistance Trust Fund..
			
